Exhibit 10.2


AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
$40,000,000
Pittsburgh, Pennsylvania
 
June 20, 2013



FOR VALUE RECEIVED, the undersigned, SL INDUSTRIES, INC., a Delaware corporation
(“SL Delaware”) and each of the entities listed as a Borrower on the signature
pages hereto (collectively and individually as the context may require, along
with SL Delaware, referred to herein as "Borrower"), jointly and severally,
hereby promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
"Lender"), the lesser of (i) the principal sum of Forty Million Dollars
(US$40,000,000), or (ii) the aggregate unpaid principal balance of all Revolving
Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, dated as of August 9, 2012, among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent (hereinafter referred to in
such capacity as the “Agent”) (as amended, restated, modified, or supplemented
from time to time, most recently by that certain Second Amendment and Joinder to
Credit Agreement and Security Agreement of even date herewith, the "Credit
Agreement"), payable by 12:00 noon on the Expiration Date, together with
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum specified by the Borrower
pursuant to, or as otherwise provided in, the Credit Agreement.
 
Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement.  Upon the occurrence and during the continuation of an Event of
Default, the Borrower shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this Revolving Credit Note
(this “Note”) and all other obligations due and payable to the Lender pursuant
to the Credit Agreement and the other Loan Documents at a rate per annum as set
forth in Section 4.3 [Interest After Default] of the Credit Agreement.  Such
interest rate will accrue before and after any judgment has been entered.  This
Note amends and restates, but does not extinguish the obligations evidenced by,
that certain Revolving Credit Note dated August 9, 2012, by SL Delaware’s
predecessor in interest, SL Industries, Inc., a New Jersey corporation and the
other Borrowers a party thereto, in favor of Lender.
 
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Agent located at Commercial Loan Operations,
P.O. Box 747046, Pittsburgh, Pennsylvania 15274-7046, unless otherwise directed
in writing by the holder hereof, in lawful money of the United States of America
in immediately available funds.
 
This Note is one of the revolving credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein.  The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified.  The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns.  All references herein to the "Borrower" and the "Lender" shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.
 
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitutes a sealed instrument.
 

 
SL INDUSTRIES, INC.
     
By:
/s/ Louis J. Belardi
 
Name:
Louis J. Belardi
 
Title:
CFO, Secretary & Treasurer




 
SL DELAWARE, INC.
SL DELAWARE HOLDINGS, INC.
TEAL ELECTRONICS CORPORATION
RFL ELECTRONICS INC.
SL MONTEVIDEO TECHNOLOGY, INC.
SL SURFACE TECHNOLOGIES, INC.
CEDAR CORPORATION
MTE CORPORATION
MEX HOLDINGS LLC
SL POWER ELECTRONICS CORPORATION
SLGC HOLDINGS, INC.
     
By:
/s/ Louis J. Belardi
 
Name:
Louis J. Belardi
 
Title:
Authorized Officer







[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT NOTE]

